Name: Commission Regulation (EEC) No 2281/84 of 3 August 1984 amending Regulation (EEC) No 24/84 fixing export refunds for raw tobacco in respect of the 1983 crop
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/ 16 Official Journal of the European Communities 4. 8 . 84 COMMISSION REGULATION (EEC) No 2281/84 of 3 August 1984 amending Regulation (EEC) No 24/84 fixing export refunds for raw tobacco in respect of the 1983 crop refunds, it has been impossible to export, exports should be restored to their traditional volume by granting, in respect of the varieties in question and in the light of their current marketing prospects , an export refund of an amount identical to that fixed for each of these varieties under the previous harvest ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1 461 /82 (-), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas Commission Regulation (EEC) No 24/84 of 4 January 1984 (') fixes the export refunds for certain varieties of tobacco from the 1983 crop ; whereas Xanti-YakÃ , Perustitza, Samsun and Erzegovina do not appear in the list of varieties for which an export refund is granted ; Whereas, since Regulation (EEC) No 24/84 was imple ­ mented , exports of these varieties have fallen consider ­ ably compared with their traditional volume due to the absence of export refunds ; whereas, in order to avoid a deterioration of the market situation due to the presence of quantities which , due to the absence of HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 24/84 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 94, 28 . 4 . 1970 , p . 1 . ( : ) OJ No L 164, 14 . 6 . 1982 , p . 27 . O OJ No L 4, 6 . 1 . 1984 , p . 8 . 4. 8 . 84 Official Journal of the European Communities No L 209/ 17 ANNEX Serial No Varieties Amount of refund (ECU/kg) Countries of destination Badischer Geudertheimer Badischer Burley E to all third countries to all third countries with the excep ­ tion of the USA and Canada to all third countries (a) Paraguay (b) Dragon vert and hybrids thereof, Philippin , Petit Grammont (Flobecq ), Semois , Appelterre Bright Burley I Maryland Kentucky (a ) Forchheimer Havanna II c) Xanti-YakÃ (a) Perustitza (b ) Samsun Erzegovina (a ) Round Tip (b) Scafati (c) Sumatra I Basmas to all third countries with the excep ­ tion of Turkey and Yugoslavia 1 2 4 7 8 9 10 11 13 14 15 16 17 18 19 20 21 22 23 24 25 26 0,34 0,34 0,34 0,34 0,30 0,30 0,30 0,44 0,34 0,44 0,44 0,30 0,44 0,72 0,34 0,34 0,34 0,44 0,44 0,44 0,34 0,44 0,44 0,30 0,30 to all third countries with the excep ­ tion of the USA and Canada Katerini and similar varieties Kaba Koulak classic (a) Kaba Koulak non classic to all third countries with the excep ­ tion of Turkey and Yugoslavia(b) Elassona , Myrodata Smyrne, Trapezous, and Phi 1 Myrodata Agrinion Zichnomyrodata Tsebelia Mavra Burley GR Virginia GR to all third countries with the excep ­ tion of the USA and Canada